SULLIVAN, Chief Judge
(dissenting):
I respectfully dissent. In the record of trial, I find that there was sufficient evidence of dishonor in the conduct of appellant to warrant conviction for dishonorable failure to pay a just debt under Article 134, Uniform Code of Military Justice, 10 USC § 934. See generally Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); United States v. Hart, 25 MJ 143 (CMA 1987), cert. denied, 488 U.S. 830,109 S.Ct. 85, 102 L.Ed.2d 61 (1988). The record shows:
1. Appellant purchased the items in question in November 1988 on a 6-month installment plan.
2. He failed to make any of the scheduled payments specified in his contract with the Army & Air Force Exchange Service (AAFES) in December 1988 or January and February 1989.
3. The command legal officer counseled appellant regarding his debts on January 15, 1989.
4. Appellant failed to respond to collection letters.
5. In November 1989, appellant began a period of unauthorized absence without satisfying his AAFES debt.
6. It took appellant roughly 18 months to pay his 6-month debt to AAFES, and that final payment was made just after the day of trial.
In view of United States v. Cummins, 9 USCMA 669, 26 CMR 449 (1958), appellant’s failure to pay the AAFES debt over an 18-month period had some probative value on the question of dishonorableness of his conduct. Moreover, in United States v. Kirksey, 6 USCMA 556, 560, 20 CMR 272, 276, “willful evasion, bad faith, or false promise” were found to be factors showing dishonor. Here appellant willfully evaded his debt not only when he failed to make the scheduled payments but also when he went on unauthorized absence. Furthermore, he made a false promise when he assured the legal counselor that he would rectify the AAFES debt. Finally, *303appellant’s general indifference to his financial situation was another circumstance indicating dishonor. See generally United States v. Atkinson, 10 USCMA 60, 27 CMR 134 (1958).
I also note that inability to pay is an affirmative defense to this charge, the burden of raising that defense being upon the defense. See generally Davis v. United States, 160 U.S. 469, 16 S.Ct. 353, 40 L.Ed. 499 (1895). Appellant did not raise his inability to pay as a defense at trial, so he should not now be allowed to rely upon it.
On the record in this case, viewing the evidence in the light most favorable to the Government, Jackson v. Virginia and United States v. Hart, both supra, I would affirm.